Citation Nr: 1452605	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 20, 2011, for the granting of service-connection for prostate cancer, to include on the basis of consideration of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for claimed improper treatment or the lack of properly diagnosing the underlying disability by VA Medical Center (VAMC) personnel.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, J.F.



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from March 1963 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

In September 2012, the appellant presented testimony before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his accredited representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The appellant believes he is entitled to an effective date earlier than December 19, 2011, for the award of compensation benefits for his prostate cancer.  Although the basis for the grant of service connection was his service in Vietnam, he maintains that he can establish an earlier claim for compensation benefits through the mechanism of 38 U.S.C.A. § 1151.  Specifically, he maintains that medical personnel at his local VA health facility provided him with inadequate and deficient care when, after seeing that his PSA (prostate specific antigen) readings elevated, they did not schedule him for additional tests (which purportedly would have revealed his later privately diagnosed cancer of the prostate).  He believes that if his cancer had been diagnosed earlier, he would have received VA benefits for the condition earlier.  

For section 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability which was caused by VA hospital care, medical or surgical treatment or examination (or the lack thereof); and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he suffers from additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2002).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.361 (2014). 

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  Id.  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  Id. 

In essence, even assuming that the Veteran filed a claim prior to July 2011 seeking compensation benefits for prostate cancer, the record at this point does not establish that the criteria for compensation under 38 U.S.C.A. § 1151 have been met.  At this point, the record reveals that the appellant's file has not been reviewed by a medical doctor and as such, the appellant's assertions have not been addressed.  Given this, the Board finds that additional development of this claim should occur.  Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AOJ for the following development: 

1.  The AOJ should contact the appellant and request that he identify all sources of medical treatment for his prostate and/or prostate cancer since January 1998, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, for which all relevant records are not already in the claims folder.  The appellant should be asked where he received treatment through the VA health care system or through private industry and provide an approximate date as to when he began receiving care at each facility.  Copies of the medical records from all sources, including VA records, (not already in the claims folder), and including those from the Kaiser Permanente Medical Group (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2014). 

2.  After all of the appellant's medical treatment records have been obtained and included in the claims folder, the AOJ should make the appropriate arrangements for the appellant to be examined by a medical doctor with appropriate expertise.  The claims folder and a copy of this remand are to be made available to the medical examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

A.  The examiner should set forth all diagnoses pertaining to the prostate (or lack thereof) and address whether or not the appellant has an additional disability as a result of his VA prostate cancer treatment or lack thereof.  The examiner is hereby put on notice that the appellant asserts that because a nurse or nurse practitioner did not adequately review and discuss his PSA test results, his prostate cancer was not immediately detected and he had to rely of private health care for the detection and treatment of his prostate cancer.  

B.  The examiner should provide a listing of the dates and PSA results that are found in the appellant's file from January 1998 to the present.  The examiner should specifically note what such a test indicates and then whether a "jump" or increase in the test results would indicate that further prostate testing was necessary.  The examiner should also opine whether, based upon the PSA test results, it can be determined when the appellant actually developed prostate cancer, i.e., is there a specific numeric that indicates that cancer is present in the prostate?  

C.  The examiner should provide an opinion as to whether, given the appellant's PSA results, the VA nurse or nurse practitioner had the necessary qualifications and training to properly and completely treat the appellant or whether the appellant should have been examined and treated by a medical doctor. 

D.  The examiner should provide an opinion as to whether the lack of additional testing due to elevated PSA test results is standard practice in the treatment and care of prostate disabilities, or whether the lack of further testing hindered the discovery of the prostate cancer?

E.  The examiner should provide an opinion as to what the normal or standard practice of examination/treatment would be with respect to treatment when a patient presents themselves with elevated PSA levels.

F.  If additional disability is found to have resulted from the VA's lack of care, and the subsequent private radical surgery provided by Kaiser Permanente, is it more likely than not (greater than a 50 percent probability); at least as likely as not (a probability of 50 percent or greater); or less likely as not (less than a 50 percent probability) that the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment (or not furnishing treatment) and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

G.  If there is additional disability, was it caused by an event that was not reasonably foreseeable?  [Note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Was it the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?] 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge, this should be fully explained.  

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions, i.e., "but for" the lack of proper care, the appellant's prostate cancer would have been detected (and subsequently treated) at an earlier date.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014) and Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the review requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

